 BOYER FORD TRUCKSBoyer Ford Trucks,IncandProfessionalTruckSalespersons AssociationCase 18-CA-650827 August 1985SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN DOTSONAND MEMBERSHUNTER AND DENNISOn 12 June 1984 the National LaborRelationsBoard issued a SupplementalDecision and Order inthe above entitled proceeding, in which it foundthat the Respondent was obligated to make wholetruck salesman Joseph E Chesla by the payment of$80,385 as net backpay for the penod from 26 November 1979, when he was unlawfully discharged,through 31 December 1981 1 Thereafter, the Respondent petitioned the United States Court of Ap-peals for the Eighth Circuit for review of theBoard's SupplementalDecision and Order, and theBoardcross applied for enforcement of its OrderOn 25 March 1985 the court issued its opinion2 af-firming the Board s formula for the calculation ofChesla s backpay, but remanded the proceeding totheBoard for recalculation of the backpay inaccord with its finding that the Respondents offerof reinstatement made to Chesla at the time of theunfair labor practice hearing on 1 July 1980 unlawfully tolled the time period for which backpayshould be caculatedThe Board accepted the remand and, on 17 May1985, advised the parties that it would take appropnate action consistent with the court's remandi270 NLRB 1133 (1984) The Board had in the underlying unfairlabor practice proceeding(254 NLRB 1389 (1981)) found that Cheslawas dischargedin violation of Sec8(aX3) and(1) of the Actbecause ofhis union activitiesThe UnitedStatesCourt of Appeals for the EighthCircuit enforcedthe Board s Decisionand Orderin this earlierproceedmg by a consent judgment dated26 August 19812 757 F 2d 961 (8th Cir 1985)11The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelCalculating the backpay in accord with thecourt's determination, which is the law of the case,we fmd that Chesla is entitled to the following netbackpay,plus interest, through 1 July 1980QtrGrossBackpayNetIntenmEarningsNetBackpay1980-1$8 306$598$7 7081980-119 52924937 036$14 744In addition,Cheslaisentitledto the followingfringe benefits,asmorefully set forth in the Supplemental Decisionand Order $92 in health msurance premium reimbursementforDecember 1979and the first quarter of 1980, pension contributionsof $357,consisting of an amountequal to 2 percentof Chesla's commissionsfor the first half of 1980No profitsharingcontributions were made by theRespondent on behalf of any employee in 1980Thus, the grand total due Chesla is $15,193 plus interestORDERThe National Labor Relations Board orders thatthe Respondent, Boyer Ford Trucks, Inc, Mmneapohs,Minnesota, its officers, agents, successors,and assigns,shall satisfy its obligation to makewhole Joseph E Chesla by the payment of theamountof $15,193 as net backpay The foregoingamount shall be paid plus interest thereon accruedto the date of payment, computed in the mannerprescribedinFlorida Steel Corp,231NLRB 651(1977),$minus any tax withholding required byFederal or state lawsa See generallyIns Plumbing Co138 NLRB 716 (1962)276 NLRB No 3